Action to rescind the sale of a garage business on the ground of the alleged fraud of the vendors. The trial justice found that the defendants knew of an illegal situation being maintained on the premises, against which they had warranted, but that the plaintiff continued- to conduct the business on the premises after learning of the situation, and did not demand rescission within a reasonable time; and gave judgment for defendants, dismissing the complaint on the merits. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P, J., Hagarty, Johnston, Adel and Close, JJ.